Case 5:19-cv-02223-RGK-SHK Document 22 Filed 06/26/20 Page 1 of 7 Page ID #:111



                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

  Case No.      5:19-cv-02223-RGK-SHK                             Date: June 22, 2020
  Title: Hanna Rhee v. Dev Appannagari Gnanadev



  Present: The Honorable Shashi H. Kewalramani, United States Magistrate Judge


                D. Castellanos                                     Not Reported
                Deputy Clerk                                      Court Reporter


     Attorney(s) Present for Plaintiff(s):             Attorney(s) Present for Defendant(s):
                None Present                                       None Present


  Proceedings (IN CHAMBERS): ORDER DENYING PLAINTIFF’S MOTION FOR
                             DEFAULT JUDGMENT [ECF NO. 15], GRANTING
                             DEFENDANT’S MOTION TO SET ASIDE ENTRY
                             OF DEFAULT [ECF NO. 18], AND DENYING
                             PLAINTIFF’S REQUEST FOR CONSIDERATION
                             [ECF NO. 17]

         Before the Court are pro se Plaintiff Hanna Rhee’s (“Plaintiff”) “Motion for Default
 Judgment” (“Motion for Default”), Plaintiff’s “Request for Consideration,” and Defendant
 Dev Appannagari Gnanadev’s (“Defendant”) “Motion to Set Aside Entry of Default Pursuant
 to Fed. R. Civ. P. 55(c)” (“Motion to Set Aside Default”). Electronic Case Filing Number
 (“ECF No.”) 15, Motion for Default; ECF No. 17, Request for Consideration; ECF No. 18,
 Motion to Set Aside Default. For the reasons set forth below, the Court DENIES Plaintiff’s
 Motion for Default, DENIES Plaintiff’s Request for Consideration, and GRANTS Defendant’s
 Motion to Set Aside Default.

                                             I.   BACKGROUND

        On December 6, 2019, Plaintiff filed a civil rights Complaint (“Complaint” or “Compl.”)
 under 42 U.S.C. § 1983 against Defendant in his individual and official capacities. ECF No. 2,
 Compl. On February 6, 2020, Plaintiff filed a proof of service (“POS”) showing that she served
 her Summons and Complaint on Defendant at Defendant’s place of work, in Sacramento,
 California, on January 9, 2020. ECF No. 9, POS.


  Page 1 of 7                       CIVIL MINUTES—GENERAL              Initials of Deputy Clerk DC
Case 5:19-cv-02223-RGK-SHK Document 22 Filed 06/26/20 Page 2 of 7 Page ID #:112



         On May 26, 2020, the Court ordered Plaintiff to show cause (“OSC”), by June 3, 2020,
 why the case should not be dismissed for failure to prosecute after Plaintiff failed to move for
 default judgment or otherwise pursue her case against Defendant. ECF No. 10, OSC. The Court
 noted that, based on Plaintiff’s POS, it appeared that Defendant failed to timely appear in this
 matter in violation of Federal Rule of Civil Procedure (“Rule”) 12(a)(1)(A). Id.

         On June 1, 2020, Plaintiff timely responded to the Court’s OSC and indicated, in
 pertinent part, that her ability to prosecute this action was hindered by the COVID-19 crisis, as
 well as by protesting activity near the courthouses in this District. ECF No. 11, Response to
 OSC. On June 2, 2020, Plaintiff filed an Application for Entry of Default against Defendant.
 ECF No. 12, Request for Default. On June 2, 2020, the Clerk of Court entered a default
 pursuant to Rule 55(a) against Defendant. ECF No. 14, Entry of Default.

        On June 3, 2020, Plaintiff filed a Motion for Default Judgment seeking $10,000. ECF No.
 15, Motion for Default. On June 3, 2020, Plaintiff also filed a motion requesting that
 communications made by Defendant’s counsel “be filed appropriately” so as to allow Plaintiff
 the opportunity “to respond justly prior to any action taken by the Court” (“Request for
 Consideration”). ECF No. 17, Request for Consideration. The same day, Defendant filed a
 Motion to Set Aside Entry of Default Judgment. ECF No. 18, Motion to Set Aside Default.

         On June 5, 2020, Plaintiff filed a duplicate copy of her Summons and her postal service
 receipt. ECF No. 19, Waiver of Service; ECF No. 3, Summons. On June 15, 2020, Plaintiff filed
 a response to Defendant’s Motion to Set Aside Default (“Opposition”), in which she accused
 Defendant of lying to the Court and described how service on Defendant was proper. ECF No.
 20, Opposition.

                                          II.     DISCUSSION

 A.      Request For Entry Of Default And Default Judgment

         Rule 55 provides a “two-step process for the entry of judgment against a party who fails to
 defend: first, the entry of a default, and second, the entry of a default judgment.” Fed. R. Civ. P.
 55(a)-(b). A default judgment entered pursuant to Rule 55 is a “‘drastic step appropriate only in
 extreme circumstances; a case should, whenever possible, be decided on the merits.’” United
 States v. Signed Personal Check No. 730 of Yubran S. Mesle, 615 F.3d 1085, 1089, 1091 (9th Cir.
 2010) (quoting Falk v. Allen, 739 F.2d 461, 463 (9th Cir. 1984)).

         “A defendant’s default does not automatically entitle a plaintiff to a court-ordered
 judgment.” Mikuni Ginko, Ltd. v. Feng Chen Buffet, Inc., No. 2:20-cv-00556-RGK-AFM, 2020
 WL 2128646, at *2 (C.D. Cal. May 5, 2020) (citing Draper v. Coombs, 792 F.2d 915, 924–25 (9th
 Cir. 1986)). Rather, the decision to grant or to deny a request for default judgment lies within the
 Court’s sound discretion. Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980). The Court
 may consider the following factors in exercising discretion as to the entry of a default judgment:



  Page 2 of 7                       CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk DC
Case 5:19-cv-02223-RGK-SHK Document 22 Filed 06/26/20 Page 3 of 7 Page ID #:113



         (1) the possibility of prejudice to the plaintiff, (2) the merits of plaintiff’s
         substantive claim, (3) the sufficiency of the complaint, (4) the sum of money at stake
         in the action, (5) the possibility of a dispute concerning material facts, (6) whether
         the default was due to excusable neglect, and (7) the strong policy underlying the
         Federal Rules of Civil Procedure favoring decisions on the merits.

 Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986).

          In this case, numerous factors weigh against the entry of default judgment. First, Plaintiff
 failed to act to diligently prosecute this action before the Court issued an OSC instructing her to
 do so. See ECF No. 10, OSC. Further, Plaintiff does not identify what harm or prejudice she
 would suffer as a result of denial of a default judgment, other than perhaps a delay in resolution of
 the case, which is insufficient to establish prejudice. See Beachbody LLC v. Dnetsales LLC, No.
 CV125987BRO(AJWx), 2013 WL 12128813, at *3 (C.D. Cal. June 21, 2013); see also ECF No. 18,
 Motion to Set Aside Default; ECF No. 20, Opposition. Accordingly, the Court finds that
 Plaintiff would be not prejudiced by the denial of default judgment in the case. See Beachbody
 LLC, No. CV125987BROAJWX, 2013 WL 12128813, at *3.

         Additionally, and importantly, Defendant’s failure to respond appears to be a result of
 trying to engage in the necessary process of meeting and conferring prior to filing a motion to
 quash service of summons and/or dismiss and was not neglectful, much less the result of
 excusable neglect. Specifically, Defendant’s counsel declares that she: (1) wrote an email
 informing Plaintiff that service of Plaintiff’s Summons was defective; (2) offered to accept
 service on behalf of Defendant; and (3) requested multiple times to discuss the matter with
 Plaintiff. See ECF No. 18, Motion to Set Aside Default; Kloepping v. Fireman’s Fund, No. C
 94-2684 TEH, 1996 WL 75314, at *4 (N.D. Cal. Feb. 13, 1996) (“One of the most significant
 Eitel factors . . . is the possibility that defendant’s default resulted from excusable neglect.”)
 (internal quotation marks omitted). According to Defendant’s counsel, Plaintiff failed to respond
 to these requests and communications and instead filed a Request for Entry of Default in
 violation of the Local Rules, and only after this Court issued an Order to Show Cause as to why
 the matter was not being prosecuted diligently. ECF No. 18-2, Declaration of Amy Lo (“Lo
 Decl.”); see also L.R. 7-3.

         Defendant’s counsel states in her declaration that she was not informed of Plaintiff’s
 intention to file an Application for Entry of Default against the Defendant until she checked
 PACER on the afternoon of June 2, 2020. ECF No. 18-2, Lo Decl. at 3-4. Further, Defendant’s
 counsel states that she contacted Plaintiff, asked Plaintiff to stipulate to vacate the Default, but
 that Plaintiff did not respond. Id. at 4. The following day, Defendant filed the motion to Set
 Aside Entry of Default. Id.

         Although Defendant does not directly address the merits of Plaintiff’s Complaint or raise
 disputes of material facts, the Motion to Set Aside Default alludes to defenses, including the
 application of Eleventh Amendment of immunity to Plaintiff’s claims. See ECF No. 18, Motion
 to Set Aside Default; ECF No. 18-2 Lo Decl. at 3.


  Page 3 of 7                       CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk DC
Case 5:19-cv-02223-RGK-SHK Document 22 Filed 06/26/20 Page 4 of 7 Page ID #:114



         Moreover, “[w]henever reasonably possible, cases should be decided upon their merits.”
 Pena v. Seguros La Comercial, S.A., 770 F.2d 811, 814 (9th Cir. 1985). Consequently, this factor
 also weighs in favor of setting aside the entry of default. Finally, even though Plaintiff’s request
 of $10,000 in damages may be proportional to the harm caused by Defendant’s conduct, see
 PepsiCo, Inc. v. Cal. Sec. Cans, 238 F. Supp. 2d 1172, 1176 (C.D. Cal. 2002); see also Memphis
 Comm. Sch. Dist. v. Stachura, 477 U.S. 299, 306 (1986) (“[W]hen § 1983 plaintiffs seek
 damages for violations of constitutional rights, the level of damages is ordinarily determined
 according to principles derived from the common law of torts.”), the other Eitel factors counsel
 against entry of a default judgment at this early stage in the litigation.

         Therefore, the Court DENIES Plaintiff’s Motion for Default.

 B.      Plaintiff Failed To Properly Serve Defendant Under The Rules

          In addition to the factors above counseling in favor of denying Plaintiff’s Motion for
 Default Judgment and setting aside the entry of default judgment, it also appears that Plaintiff
 failed to properly serve Defendant under the Federal and Local Rules (“L.R.”). Though
 pleadings are to liberally construed when a pro se litigant is involved, a pro se litigant, is still
 required to abide by the Federal and Local Rules. See King v. Atiyeh, 814 F.2d 565, 567 (9th Cir.
 1987) (“Pro se litigants must follow the same rules of procedure that govern other litigants.”),
 overruled in part on other grounds by Lacey v. Maricopa County, 693 F.3d 896 (9th Cir. 2012)
 (en banc).

         Courts lack personal jurisdiction to grant default judgments against defendants who were
 not properly served. See Dorr v. Alameda Cty. Prob. Dep’t, No. C-11-04477 (DMR), 2012 WL
 423745, at *2 (N.D. Cal. Feb. 8, 2012) (“A court may set aside an entry of default as void where
 the defendant demonstrates defects in the service of process.”) (citing SEC v. Internet Sols. for
 Bus., Inc., 509 F.3d 1161, 1165–66 (9th Cir. 2007)). Here, Plaintiff has not yet complied with all
 of the technical requirements to effectuate proper service.

         Rule 4(e) sets out the applicable requirements for service:

         Unless federal law provides otherwise, an individual—other than a minor, an
         incompetent person, or a person whose waiver has been filed—may be served in a
         judicial district of the United States by:

         (1) following state law for serving a summons in an action brought in courts of
             general jurisdiction in the state where the district court is located or where
             service is made; or

         (2) doing any of the following:

                (A) delivering a copy of the summons and of the complaint to the individual
                    personally;


  Page 4 of 7                        CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk DC
Case 5:19-cv-02223-RGK-SHK Document 22 Filed 06/26/20 Page 5 of 7 Page ID #:115



                (B) leaving a copy of each at the individual’s dwelling or usual place of abode
                    with someone of suitable age and discretion who resides there; or

                (C) delivering a copy of each to an agent authorized by appointment or by law
                    to receive service of process.

         Defendant’s Motion to Set Aside Default indicates that “a process server delivered a
 copy of the summons and complaint to the headquarters of [Defendant’s place of work,] the
 MBOC, which is located in Sacramento, California. The [S]ummons and [C]omplaint were
 given to Kerrie Webb, an attorney who works for the MBOC.” ECF No. 18-2, Lo Decl. at 2.
 Defendant argues that this service was improper because the Complaint states that Defendant’s
 residence and place of business are both in San Bernardino county. Id. at 2-5, 9-10; ECF No. 2,
 Compl. at 1. In response, Plaintiff filed a copy of the Summons, listing Defendant’s address in
 Redlands, California, and including a postal delivery receipt indicating that a package was sent to
 an address in Redlands, California. ECF No. 19, Waiver of Service.

         Regardless of whether service was effectuated by delivering the Summons and Complaint
 to Defendant’s workplace in Sacramento or by mailing the Summons and Complaint to
 Defendant’s home in Redlands, the service failed to comport with California state law. California
 state law requires a copy of a summons and complaint to be personally served or, barring that
 possibility with reasonable diligence, the summons and complaint must be served:

         by leaving a copy of the summons and complaint at the person’s dwelling house,
         usual place of abode, usual place of business, or usual mailing address . . . in the
         presence of a competent member of the household or a person apparently in charge
         of his or her office, place of business, or usual mailing address . . . , at least 18 years
         of age, who shall be informed of the contents thereof, and by thereafter mailing a
         copy of the summons and of the complaint by first-class mail, postage prepaid to
         the person to be served at the place where a copy of the summons and complaint
         were left.

 Cal. Code. Civ. Proc. § 415.20. There is no indication that a copy of Plaintiff’s Summons and
 Complaint was left with a person in Defendant’s household or usual place of business, both of
 which appear to be located in San Bernardino county according to Plaintiff’s Complaint. ECF
 No. 2, Compl. at 1.

        Plaintiff also failed to comply with the technical requirements of Rule 4(e)(2). Defendant
 was never personally served with a copy of Plaintiff’s summons and complaint. The only person
 who was personally served with these documents was Kerrie Webb, who was neither at
 Defendant’s dwelling nor an agent authorized by appointment or by law to receive service of
 process on behalf of the Defendant.

         Finally, it appears that Plaintiff failed to comply with L.R. 7-3, which states:



  Page 5 of 7                          CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk DC
Case 5:19-cv-02223-RGK-SHK Document 22 Filed 06/26/20 Page 6 of 7 Page ID #:116



            In all cases not listed as exempt in L.R. 16-121, and except in connection with
            discovery motions . . . and applications for temporary restraining orders or
            preliminary injunctions, counsel contemplating the filing of any motion shall first
            contact opposing counsel to discuss thoroughly, preferably in person, the substance
            of the contemplated motion and any potential resolution. The conference shall take
            place at least seven (7) days prior to the filing of the motion. If the parties are unable
            to reach a resolution which eliminates the necessity for a hearing, counsel for the
            moving party shall include in the notice of motion a statement to the following
            effect:

            This motion is made following the conference of counsel pursuant to L.R. 7-3 which
            took place on (date).

 L.R. 7-3 (internal quotation marks omitted).

        Exhibit A attached to Defendant’s Motion to Set Aside Default includes a copy of the
 emails exchanged between Plaintiff and Defendant’s counsel. ECF No. 18-2, Lo Decl. at 6-11.
 These emails indicate that Defendant’s counsel contacted Plaintiff and attempted to meet and
 confer about the defective service. Id. at 9-10. Plaintiff responded twice, first requesting a week
 to consider the lawsuit, and later indicating that she had called Defendant’s counsel and left a
 voicemail. Id. Plaintiff then proceeded to file her Motion for Default Judgment without further
 contacting Defendant or his counsel. Id. at 4-9; ECF No. 15, Motion for Default.

        Plaintiff has, therefore, failed to comply with the technical requirements to properly
 effectuate service under Rule 4(e) and L.R. 7-3. Plaintiff’s Motion for Default Judgment is
 DENIED and Defendant’s Motion to Set Aside Default Judgment is GRANTED for this
 additional reason.

          While plaintiffs must serve their summons and complaint within ninety days after the
 complaint is filed, a court may extend the time for service for an appropriate period when there is
 good cause for the failure. Fed. R. Civ. P. 4(m). Accordingly, the Court GRANTS Plaintiff a
 final, additional opportunity to properly serve Defendant. Plaintiff is ORDERED to meet and
 confer with Defendant in accordance with L.R. 7-3 to ensure proper compliance with the rules of
 service and to serve Defendant by July 3, 2020. Further, Defendant is reminded of his duty
 under Rule 4(d)(1) “to avoid unnecessary expenses of serving the summons” by agreeing to a
 waiver of service, particularly because Plaintiff is proceeding pro se. See Borzeka v. Heckler, 739
 F.2d 444, 448 n.2 (9th Cir. 1984).

 ///



 1
  L.R. 16-12 lists a set of types of actions in which the Court need not issue a scheduling order or hold a Final Pretrial
 Conference under Fed. R. Civ. P. 16. L.R. 16-12. This case does not fall into any of the listed categories, rendering
 the exception inapplicable. Id.

     Page 6 of 7                           CIVIL MINUTES—GENERAL                            Initials of Deputy Clerk DC
Case 5:19-cv-02223-RGK-SHK Document 22 Filed 06/26/20 Page 7 of 7 Page ID #:117



 C.      Plaintiff’s Request For Consideration

          Finally, on June 3, 2020, Plaintiff filed a request that all communication made by
 Defendant’s counsel to the Courts in this matter be filed appropriately. ECF No. 17, Request for
 Consideration. Though somewhat unclear to the Court what precisely Plaintiff seeks with this
 filing, the Court reminds Plaintiff that both parties must follow federal and local rules in pursuing
 this litigation before the Court. See Fed. R. Civ. P. 1; L.R. 1-1, 1-3. Accordingly, insofar as
 Plaintiff is requesting the Court to deviate from federal and local rules, Plaintiff’s request is
 DENIED.

                                          III.    CONCLUSION

        Accordingly, for the foregoing reasons, the Court (1) DENIES Plaintiff’s Motion for
 Default, (2) DENIES Plaintiff’s Request for Consideration, and (3) GRANTS Defendant’s
 Motion to Set Aside Default. The Court also GRANTS Plaintiff an additional opportunity to
 properly serve Defendant. Plaintiff is ORDERED to meet and confer with Defendant in
 accordance with L.R. 7-3 to ensure proper compliance with the rules of service and to serve
 Defendant by July 3, 2020.

 IT IS SO ORDERED.




  Page 7 of 7                       CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk DC
